DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.

Email Communication
Applicant is encouraged to authorize the Examiner to communicate with applicant via email by filing form PTO/SB/439 either via USPS, Central Fax, or EFS-Web. See MPEP 502.01, 502.03, 502.05.

Specification
The lengthy specification has not been checked to the extent necessary to determine the presence of all possible minor errors. Applicant’s cooperation is requested in correcting any errors of which applicant may become aware in the specification.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

Claim(s) 1-6 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Azuma et al. (US 2007/0109715).
In regards to claim 1, Azuma ‘715 discloses
A power converter comprising: 
a switching circuit (PMU1 – fig. 20; [0146]); 
a capacitor module (CM1 – fig. 20; [0146]) which is electrically connected to the switching circuit (fig. 18 & 20; [0146]), 
an auxiliary capacitor module (CM2 – fig. 20; [0146]) which is parallel-connected to the capacitor module (fig. 17-18 & 20; [0158]), and 
a device case (27 – fig. 20; [0179]) which accommodates the switching circuit, the capacitor module, and the auxiliary capacitor module (fig. 20), wherein 
the capacitor module includes 
a capacitor element (CDS – fig. 3; [0086]), 
a capacitor case (12 – fig. 3; [0086]) which accommodates the capacitor element, 
an encapsulating resin (13 – fig. 3; [0088]) which encapsulates the capacitor element in the capacitor case, and 
a capacitor bus bar (8/9 – fig. 3; [0088]) which connects the capacitor element to a power terminal of the switching circuit, wherein 
the capacitor bus bar includes 
an element connection section (14-A, 14-B, 15A, 15B – fig. 5-6; [0097-0098]) which is connected to the capacitor element inside the encapsulating resin, 
a terminal connection section (3c/4c – fig. 3; [0086]) which is connected to the power terminal outside the encapsulating resin, and 
a power supply connection section (3b/4b – fig. 3; [0086])which is connected to power supply wiring outside the encapsulating resin, the power supply wiring being electrically connected to a DC power supply (BAT – fig. 18), wherein 
the capacitor bus bar includes a DC path which constitutes a current path between the terminal connection section and the power supply connection section, and the DC path is exposed to the outside of the encapsulating resin (fig. 3-4 – as terminal connection section and power connection section are exposed to the outside of the encapsulating resin so will the DC path), 
the auxiliary capacitor module is connected to the power supply connection section of the capacitor bus bar, the auxiliary capacitor module is detachably secured to the power supply connection section with a fastening member ([0149]), and 
a securing direction of a securing member, which secures the auxiliary capacitor module, and a securing direction of the fastening member are the same as each other (fig. 20; [0149] & [0179]).  

In regards to claim 2, Azuma ‘715 discloses
The power converter according to claim 1, wherein the capacitor bus bar of the capacitor module includes a positive electrode bus bar (8) and a negative electrode bus bar (9), which are connected to opposite electrodes of the capacitor element, the positive electrode bus bar and the negative electrode bus bar each include a facing section at part of their respective DC paths, the facing sections face each other in a thickness direction with an insulation layer (10 – fig. 5; [0088]) located in between, and the power supply connection sections project from the facing sections and the insulation layer when viewed in the thickness direction.  

In regards to claim 3, Azuma ‘715 discloses
The power converter according to claim 2, wherein each facing section includes a flat main facing section and an upright facing section (seen in fig. 5-6), which extends upright from the main facing section in the thickness direction of the main facing section, the insulation layer includes a main insulation section, which is located between the pair of main facing sections, and an upright insulation section, which is located between the pair of upright facing sections (seen in fig. 5-6), the power supply connection section is bent from the upright facing section in the thickness direction of the upright facing section and is formed to be parallel to the main facing section (seen in fig. 5-6).  

In regards to claim 4, Azuma ‘715 discloses
A power converter comprising: 
a switching circuit (PMU1 – fig. 20; [0146]); and 
a capacitor module (CM1 – fig. 20; [0146]), which is electrically connected to the switching circuit (fig. 18 & 20; [0146]), wherein 
the capacitor module includes a capacitor element (CDS – fig. 3; [0086]), 
a capacitor case (12 – fig. 3; [0086]), which accommodates the capacitor element, 
an encapsulating resin (13 – fig. 3; [0088]), which encapsulates the capacitor element in the capacitor case, and 
a capacitor bus bar (8/9 – fig. 3; [0088]), which connects the capacitor element to a power terminal of the switching circuit (fig. 20), wherein 
the capacitor bus bar includes 
an element connection section (14-A, 14-B, 15A, 15B – fig. 5-6; [0097-0098]), which is connected to the capacitor element inside the encapsulating resin (fig. 3), 
a terminal connection section (3c/4c – fig. 3; [0086]), which is connected to the power terminal outside the encapsulating resin, and 
a power supply connection section (3b/4b – fig. 3; [0086]), which is connected to power supply wiring outside the encapsulating resin, the power supply wiring being electrically connected to a DC power supply (BAT – fig. 2) wherein 
the capacitor bus bar includes a DC path, which constitutes a current path between the terminal connection section and the power supply connection section, and the DC path is exposed to the outside of the encapsulating resin (fig. 3-4– as terminal connection section and power connection section are exposed to the outside of the encapsulating resin so will the DC path), 
the capacitor bus bar of the capacitor module includes a positive electrode bus bar (8) and a negative electrode bus bar (9), which are connected to opposite electrodes of the capacitor element, the positive electrode bus bar and the negative electrode bus bar each include a facing section at part of their respective DC paths, the facing sections face each other in a thickness direction with an insulation layer (10 – fig. 5; [0088]) located in between, and the power supply connection sections project from the facing sections and the insulation layer when viewed in the thickness direction (seen in fig. 5-6), and 
each facing section includes a flat main facing section and an upright facing section (seen in fig. 5-6), which extends upright from the main facing section in the thickness direction of the main facing section, the insulation layer includes a main insulation section, which is located between the pair of main facing sections, and an upright insulation section, which is located between the pair of upright facing sections (seen in fig. 5-6), the power supply connection section is bent from the upright facing section in the thickness direction of the upright facing section and is formed to be parallel to the main facing section (seen in fig. 5-6).  

In regards to claim 5, Azuma ‘715 discloses
The power converter according to claim 4, comprising an auxiliary capacitor module (CM2 – fig. 17-18 & 20; [0158]), which is parallel-connected to the capacitor module, and the auxiliary capacitor module is connected to the power supply connection section of the capacitor bus bar (fig. 17-18 & 20; [0158]).  

In regards to claim 6, Azuma ‘715 discloses
The power converter according to claim 5, wherein the auxiliary capacitor module is detachably secured to the power supply connection section with a fastening member ([0149]).

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
US 2011/0228508 – fig. 1, 4, & 8	
US 2011/0228445 – fig. 3
US 2011/0304948 – fig. 1-2

Communication
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DAVID M SINCLAIR whose telephone number is (571)270-5068. The examiner can normally be reached M-TH from 8AM-4PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Timothy Dole can be reached on (571) 272-2229. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/David M Sinclair/Primary Examiner, Art Unit 2848